 


109 HCON 139 IH: Supporting the goals and ideas of a National Child Care Worthy Wage Day.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 139 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mrs. McCarthy (for herself and Mr. George Miller of California) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Supporting the goals and ideas of a National Child Care Worthy Wage Day. 
 
Whereas approximately 13 million children are in out-of-home care during part or all of the day while their parents work; 
Whereas the average salary of early childhood education staff is $17,610 per year, and only one third have health insurance and even fewer have a pension plan; 
Whereas the quality of child care and early childhood education programs is directly linked to the quality of early childhood education staff, and such low salaries make it difficult to attract high quality early childhood educators; 
Whereas the turnover rate of early childhood program staff is roughly 30 percent per year because of low wages and lack of benefits, making it difficult to retain high quality educators who have the consistent, caring relationships with young children that are important to children's development; 
Whereas the compensation of early childhood program staff must be commensurate with the importance of the job of helping our Nation’s young children develop their social, emotional, physical, and intellectual skills and be ready for school; 
Whereas providing adequate compensation to early childhood program staff should not be achieved by further burdening parents with higher fees, and therefore requires additional public as well as private resources so that quality care and education are accessible to all families; and 
Whereas the Center for the Child Care Workforce and other early childhood organizations recognize May 1 as National Child Care Worthy Wage Day: Now, therefore, be it  
 
That Congress supports the goals and ideas of National Child Care Worthy Wage Day, and urges public officials and the general public to honor early childhood care and education staff and programs in their communities, and to work together to resolve the early childhood care and education staff compensation crisis. 
 
